     Case 2:18-cv-00503-JTM-JCW Document 146 Filed 09/10/19 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ROBERT JONES                                                  CIVIL ACTION

VERSUS                                                        NO. 18-503

LEON A CANNIZZARO, JR                                         SECTION: H (2)

                                SCHEDULING ORDER

             The Court, having received proposed dates from counsel, hereby

establishes the following schedule:

             Written reports of experts, as defined by the Federal Rules of Civil

Procedure 26(a)(2)(B), who may be witnesses for Defendants, shall be obtained and

delivered to counsel for Plaintiff as soon as possible, but in no event later than

OCTOBER 21, 2019. This deadline shall also apply to all expert disclosures, as

defined by the Federal Rules of Civil Procedure 26(a)(2)(C).

             Written rebuttal reports of experts, as defined by the Federal Rules of

Civil Procedure 26(a)(2)(B), who may be witnesses for Plaintiffs, shall be obtained and

delivered to counsel for Defendant no later than NOVEMBER 13, 2019. Plaintiff is

cautioned that rebuttal reports should be strictly limited to opinions in response to the

Defendant's expert reports.

             Counsel for the parties shall file in the record and serve upon their

opponents a list of all witnesses who may or will be called to testify at trial and a list

of all exhibits which may or will be used at trial no later than NOVEMBER 27, 2019.
     Case 2:18-cv-00503-JTM-JCW Document 146 Filed 09/10/19 Page 2 of 5



             The Court will not permit any witness, expert or fact, to testify or any

exhibits to be used unless there has been compliance with this Order as it pertains to

the witness and/or exhibits, without an order to do so issued on motion for good cause

shown.

             Depositions for trial use shall be taken and all discovery shall be

completed no later than DECEMBER 20, 2019. This case does not involve extensive

documentary evidence, depositions or other discovery. No special discovery limitations

beyond those established in the Federal Rules, Local Rules of this Court, or the Plan

are established.

             All non-evidentiary pretrial motions, including Motions in limine

regarding the admissibility of expert testimony, shall be filed no later than JANUARY

6, 2020 and given the submission date of FEBRUARY 5, 2020. Responses shall be

filed in accordance with Local Rule 7.5

             This Section adheres to Local Rule 78.1 regarding oral argument on

motions. The parties should ONLY submit pertinent pages of deposition

transcripts. Submission of an entire transcript will not be accepted without

prior leave of Court.

             All other motions in limine shall be filed by FEBRUARY 24, 2020 and

responses thereto shall be filed by MARCH 5, 2020.

             Motions filed in violation of this order will not be considered unless good

cause is shown.



                                          2
      Case 2:18-cv-00503-JTM-JCW Document 146 Filed 09/10/19 Page 3 of 5



             Counsel shall deliver a hard copy of any pleadings along with any exhibits

and attachments that together exceed 50 pages in total length to chambers at 500

Poydras Street, Room C-206 for the Court’s use. This copy must be forwarded at the

time of CM/ECF filing. This copy must be in a three-ring binder, tabbed and reflect

pagination and document numbers consistent with the electronic document stamping

of CM/ECF.

             THE PARTIES MUST ATTEND A SETTLEMENT CONFERENCE

WITH THE ASSIGNED MAGISTRATE JUDGE. THE PARTIES MUST

CONTACT THE ASSIGNED MAGISTRATE JUDGE SIX WEEKS PRIOR TO

THE     PRETRIAL       CONFERENCE           DATE      FOR     THE     PURPOSE         OF

SCHEDULING A SETTLEMENT CONFERENCE WHICH SHOULD BE HELD

WITHIN TWO WEEKS PRIOR TO THE PRETRIAL CONFERENCE.

             A Final Pretrial Conference will be held on MARCH 17, 2020 at 2:00

p.m. Counsel will be prepared in accordance with the final Pretrial Notice attached.

The pretrial order must be electronically filed with the Court by 12:00 p.m. five (5)

work days prior to the conference. THE PRETRIAL ORDER SUBMITTED TO

THE COURT MUST BE DOUBLE SPACED AND BEAR THE ELECTRONIC

SIGNATURE OF ALL COUNSEL.

             Proposed jury instructions, special jury interrogatories, and voir dire shall

be electronically filed with the Court not later than MARCH 20, 2020.

             Trial will commence MONDAY, APRIL 13, 2020 at 8:30 a.m. before the

District Judge WITH a jury. Attorneys are instructed to report for trial no later than

30 minutes prior to this time. Trial is estimated to last three (3) weeks.

                                           3
     Case 2:18-cv-00503-JTM-JCW Document 146 Filed 09/10/19 Page 4 of 5



            Deadlines, cut-off dates, or other limits fixed herein may only be extended

by the Court upon timely motion filed in compliance with Local Rules and upon a

showing of good cause. Continuances will not normally be granted. If, however, a

continuance is granted, deadlines and cut off dates will be automatically extended,

unless otherwise ordered by the Court.



                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

                                         Issued for the Court:

                                         By: s/Erin Mouledous
                                               Case Manager
                                               504-589-7695




                                           4
     Case 2:18-cv-00503-JTM-JCW Document 146 Filed 09/10/19 Page 5 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

Robert Jones                                               CIVIL ACTION

VERSUS                                                     NO. 18-503

Leon A Cannizzaro, Jr                                      SECTION "H"(2)


                   ADDENDUM TO SCHEDULING ORDER


             Motions for summary judgment and oppositions to motions for summary

judgment shall be filed in compliance with Local Rules 56.1 and 56.2, requiring

parties to file a short and concise statement of material facts as to which there does

or does not exist a genuine issue to be tried. Additionally, each party shall make

specific reference to record evidence supporting its statement of material facts.

Citations to record evidence shall indicate, whenever applicable, an exhibit

reference, page reference, and record document number reference. Record evidence

not specifically referred to by the parties may not be considered by the Court.




                                          5
